Citation Nr: 1302543	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  99-25 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine.

2.  Entitlement to a rating in excess of 30 percent for degenerative disc disease, cervical spine, for the time period from October 31, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to November 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).  

The Veteran testified during a hearing before RO personnel in January 2000; a transcript of that hearing is of record.

This case was remanded by the Board in May 2001, June 2003, February 2009, and July 2011 for additional development.

In August 2012, the Veteran's accredited representative raised the issue of entitlement to service connection for cervical radiculopathy of the right upper extremity, and requested that this issue be referred to the RO for appropriate disposition.  However, as discussed below, the Board is granting service connection for right arm neurologic manifestations of the Veteran's service-connected degenerative disc disease of the cervical spine.  Accordingly, there is no need to refer this issue to the RO.


FINDINGS OF FACT

1.  For the time period prior to October 31, 2006, the Veteran's cervical spine disability was predominantly manifested by pain, radiculopathy, and limitation of motion to, at most, 40 degrees of forward flexion, 26 degrees of extension, 22 degrees of right flexion, and 28 degrees of left flexion.

2.  For the time period from October 31, 2006, the Veteran's cervical spine disability was predominantly manifested by pain, weakness, fatigability, radiculopathy, and a cervical spine range of motion to, at most, 10 degrees of flexion, 10 degrees of extension, 10 degrees of right lateral flexion, 10 degrees of left lateral flexion, 10 degrees of right rotation, and 5 degrees of left rotation.


CONCLUSIONS OF LAW

1.  For the time period prior to October 31, 2006, the criteria for an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002 & 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2012).

2.  For the time period from September 23, 2002, the criteria for a separate rating for right arm neurologic manifestations related to the Veteran's service-connected degenerative disc disease of the cervical spine have been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2012).

3.  For the time period from October 31, 2006, the criteria for a rating in excess of 30 percent for degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in September 2003, January 2004, July 2008, March 2009, and September 2009.  Thereafter, the Veteran's claims were readjudicated in the July 2012 supplemental statement of the case. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded multiple VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the April 2012 VA examiner took into account a review of the Veteran's claims files, which allowed for a fully-informed evaluation of the service-connected cervical spine disability.  Id.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2012).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

The appeal of the Veteran's cervical spine claim is based on the assignment of an initial evaluation following an initial award of service connection for a cervical spine disability.  The Court has held that, in a claim of disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matters is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

During the periods pertinent to this appeal, the rating criteria for disabilities of the spine were amended on two occasions, effective September 23, 2002, and September 26, 2003.  Amended rating criteria can be applied only for periods on and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  VAOPGCPREC 3-00 (2000), 65 Fed. Reg. 33422 (2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The RO addressed the Veteran's cervical spine claims under the old criteria in the Schedule, in rating decisions dated in October 1999 and January 2007, a November 1999 statement of the case, and supplemental statements of the case dated in December 1999, September 2000, and January 2007; and the current regulations, in rating decisions dated in January 2007 and June 2007, and supplemental statements of the case dated in January 2007, November 2007, September 2008, February 2011, and July 2012.  Therefore, there is no prejudice to the Veteran for the Board to apply the regulatory revisions of both September 23, 2002, and September 26, 2003, in the adjudication of this appeal.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection for acute facet joint dysfunction of C5-C6 was granted by an October 1999 rating decision and a initial 10 percent rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5290, effective December 1, 1998.  A January 2007 rating decision then assigned a 30 percent rating for the disability under 38 C.F.R. § 4.71a, Diagnostic Code 5242, effective October 18, 2006.  Subsequently, a June 2007 rating decision amended the effective date for the 30 percent rating, changing it to October 31, 2006.  Subsequent VA documents then recharacterized the Veteran's service-connected cervical spine disability as degenerative disc disease of the cervical spine.  Parenthetically, the Board notes that the Veteran has been awarded separate 10 percent ratings for right and left wrist carpal tunnel syndrome (CTS), each effective December 1, 1998.

A March 1999 military medical center x-ray examination report stated that, following views of the Veteran's cervical spine, the impression was minimal narrowing posteriorly of the disc space at C5-6 with lipping about the adjacent anterior body margins.

Multiple military medical center reports dated from March 1999 to May 1999 included complaints of neck pain and neurological symptoms in the bilateral arms.  These reports included diagnoses of cervical radiculopathy in March 1999 and April 1999, as well as possible CTS.

A May 1999 letter from a private physician opined that the Veteran had CTS.  The examiner recommended that nerve conduction studies (NCS) be performed which, if they were negative, would raise concerns about a cervical spinal cord etiology.  A subsequent June 1999 letter from the same private physician stated that the Veteran's NCS were consistent with bilateral CTS, worse on the right than the left.

In a June 1999 private medical report the Veteran complained of numbness and tingling in both of his hands, as well as dropping objects and pain radiating into his forearms.  He also reported chronic neck pain which radiated down both of his arms.  The Veteran denied any loss of bowel or bladder control.  Following neurological examination, NCS, and electromyography (EMG) studies revealed bilateral CTS and left C7-C8 radiculopathy.

In a July 1999 VA general medical examination report, the Veteran complained of neck pain which radiated into both arms.  On physical examination, the Veteran's neck was stated to be normal, though that section of the examination did not include musculoskeletal examination.  On musculoskeletal examination, no comments were made about the Veteran's neck, though it was noted that he had reduced strength and grip in both arms, especially on the right.  The diagnosis was arthralgia of the cervical spine with lateral radiculopathy.

In a February 2000 VA spine examination report, the Veteran complained of pain, weakness, stiffness, fatigability, lack of endurance, hand numbness, and arm pain.  On physical examination there was evidence of painful motion, spasm, weakness, and tenderness, but no postural or musculature abnormalities.  The Veteran's deep tendon reflexes were nonreactive in the upper extremities.  He had cervical spine range of motion to 40 degrees of forward flexion, 26 degrees of extension, 22 degrees of right flexion, and 28 degrees of left flexion.  The degrees at which motion stopped indicated where the Veteran's pain began.  The diagnosis was posttraumatic gunshot wound of the lumbar and cervical spine with loss of function due to pain.  X-ray reports showed an old bullet fragment and mild degenerative disease of the facets.

In a February 2000 VA neurological disorders examination report, the Veteran complained of pain in his neck and numbness in his hands.  On physical examination, the Veteran had no motor abnormalities in the upper extremities, though he reported pain on strength testing, particularly with the right deltoid.  On sensory examination, there was decreased temperature sensation in the left upper extremity.  The examiner stated that the Veteran's neurologic disability was "minimal," though he reported significant complaints of discomfort which appeared to originate from his cervical spine.

A June 2000 military medical center report stated that, on observation, the Veteran's neck had a full range of motion.

A February 2002 VA vocational rehabilitation report reflected that the Veteran's cervical spine disability restricted him in bending and twisting.

In a January 2005 VA neurological disorders examination report, the Veteran complained of severe neck pain which radiated into both arms, down to the fingers.  He also reported bilateral hand numbness and weakness.  He denied experiencing bowel or bladder changes, except for occasionally feeling like he was experiencing incomplete voiding, though he felt that symptom could be related to his daily water consumption.  Following physical examination, the diagnosis was probable right and left C8-T1 radiculopathy versus CTS.  The examiner stated that an EMG/NCS study would be ordered to rule out cervical radiculopathy and CTS.  X-ray examination of the Veteran's cervical spine showed discogenic degenerative narrowing extending from C4 to C7, but without acute fracture deformity or instability.

A February 2005 VA report stated that, following NCS/EMG testing, the conclusion was that there was an incomplete study secondary to background interference encountered during the EMG.  There was evidence of severe bilateral CTS and ulnar neuropathy.

A June 2006 private medical report stated that, on examination, the Veteran did not have pain on motion of the neck.

In an October 2006 VA neurological disorders examination report, the Veteran complained of neck pain with radiculopathy, as well as numbness in his hands and fingers.  After physical, motor, and sensory examination, the diagnosis was cervical spondylosis with radicular pain.  A November 2006 cervical spine x-ray report revealed discogenic degenerative changes from C4 to C7, not significantly changed since January 2005.

In a December 2006 VA spine examination report, the Veteran complained of cervical spine pain, with radiculopathy and weakness in the bilateral arms.  On physical examination, the Veteran had a cervical spine range of motion to 10 degrees of flexion, with pain at 10 degrees; 10 degrees of extension, with pain at 10 degrees; 10 degrees of right lateral flexion, 10 degrees of left lateral flexion, 10 degrees of right rotation, and 10 degrees of left rotation.  There was no further loss of motion due to pain, weakness, fatigue, or incoordination following repetitive use.  The Veteran was noted to have reduced muscle strength in some areas of the upper extremities, intact sensation above the wrists, diminished sensation throughout the bilateral hands, and pain to palpation along the paraspinal muscles from the occiput to C7.  The impression was degenerative disc disease from C4 to C7, bilateral CTS, and bilateral ulnar neuropathy.

In a June 2007 private functional capacity evaluation report, the Veteran complained of neck pain.  On examination, the Veteran had a cervical spine range of motion to 12 degrees of flexion, 18 degrees of extension, 20 degrees of right lateral flexion, 22 degrees of left lateral flexion, 15 degrees of right rotation, and 5 degrees of left rotation.

In a June 2007 VA medical examination report, the Veteran complained of moderate, throbbing pain with turning his head the wrong way.  He reported experiencing daily flare-ups in the morning which were severe in nature and lasted for approximately 30 minutes.  On physical examination of the Veteran's cervical spine there was guarding but no ankylosis or fracture of one or more vertebral body.  The Veteran had a cervical spine range of motion to 20 degrees of flexion, 20 degrees of extension, 20 degrees of left lateral flexion, 20 degrees of right lateral flexion, 40 degrees of left rotation, and 40 degrees of right rotation.  There was pain throughout all ranges of motion.  The examiner diagnosed degenerative disc disease of the cervical spine and opined that the disability did not have an effect on the Veteran's usual daily activities.

In an October 2007 VA outpatient medical report, the Veteran complained of neck pain which radiated into his shoulders and hands, with intermittent hand numbness.

In a January 2008 private medical report, the Veteran reported that he had to sleep on a special pillow to relieve neck pain.

In a June 2008 VA outpatient medical report, the Veteran denied experiencing loss of bowel or bladder control.

An October 2010 VA peripheral nerves examination report included reflex, sensory, and motor examinations.  The report stated that an opinion would be provided as to whether the Veteran had a neurological disorder associated with his cervical spine disability, separate and distinct from his CTS, following NCS and EMG studies.  A November 2010 addendum to the VA peripheral nerves examination report stated that EMG/NCS conducted in November 2010 were indicative of severe bilateral CTS, but with no convincing evidence of right cervical radiculopathy.  The examiner stated that the Veteran's cervical spine disability did not result in an associated neurological disorder of either upper extremity.

An April 2012 VA cervical spine examination report gave a diagnosis of degenerative disc disease of the cervical spine.  The Veteran reported experiencing constant and severe neck pain.  He detailed a recent diagnosis of right arm radiculopathy in the summer of 2011 and reported experiencing flare-ups three to four times per day, including every morning and evening.  Cervical spine range of motion was listed to 15 degrees of forward flexion, 10 degrees of extension, 10 degrees of right lateral flexion, 10 degrees of left lateral flexion, 20 degrees of right rotation, and 20 degrees of left rotation.  There was pain throughout all ranges of motion.  There were no changes in any range of motion following repetitive use testing.  The Veteran's cervical spine was noted to exhibit functional loss and/or impairment resulting in reduced movement, weakened movement, excess fatigability, and pain on movement.  There was localized tenderness or pain to palpation in the cervical spine, but no guarding or muscle spasm.  No abnormalities were noted on muscle, reflex, or sensory examination, except that the Veteran had decreased sensation in the right forearm corresponding to C6/T1.  The examiner stated that the Veteran had right arm radicular pain, which was manifested by moderate intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.  The examiner stated that the Veteran's right arm radiculopathy was mild in severity, and that he had no other neurologic abnormalities related to his cervical spine disorder.  The examiner stated that the Veteran had intervertebral disc syndrome (IVDS), but that the Veteran had not had any incapacitating episodes of IVDS over the previous 12 months.  The Veteran reported that he regularly used a brace and a special pillow.

For the Time Period Prior to September 23, 2002

The medical evidence of record shows that, prior to September 23, 2002, the Veteran's cervical spine disability was predominantly manifested by pain, right arm radiculopathy, and limitation of motion to, at most, 40 degrees of forward flexion, 26 degrees of extension, 22 degrees of right flexion, and 28 degrees of left flexion.  Under the criteria in effect prior to September 23, 2002, limitation of motion of the cervical spine was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5290.  A 10 percent rating was warranted for slight limitation of motion.  A 20 percent rating was warranted for moderate limitation of motion of the cervical spine.  A 30 percent rating was warranted for severe limitation of motion of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  

The Board finds that the medical evidence of record does not show that the Veteran's cervical spine limitation of motion was moderate in degree prior to September 23, 2002.  The Veteran's cervical spine range of motion was measured, and the limitation of motion elicited was to a degree that would warrant no more than a 10 percent rating under current rating criteria.  In addition, in June 2000 the Veteran was found to have a full range of motion of the neck.  The Board finds that degree of limitation of motion is not best characterized as moderate, and there is no medical evidence of record that indicates that the limitation of motion demonstrated prior to September 23, 2002 was otherwise moderate in degree.  Accordingly, the Board finds that a rating in excess of 10 percent is not warranted prior to September 23, 2002, under Diagnostic Code 5290.

Under the criteria in effect prior to September 23, 2002, IVDS was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  A 10 percent rating was warranted for mild disability.  A 20 percent rating was warranted for moderate disability with recurring attacks.  A 40 percent rating was warranted for severe disability with recurrent attacks and only intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  The medical evidence of record prior to September 23, 2002, does not show that the Veteran's cervical spine symptomatology was moderate in nature.  Rather, the evidence shows some complaints of neck pain, upper extremity radiating pain, and hand numbness as well as minimal neurological findings.  The limitation of motion elicited prior to September 23, 2002, was also to a degree that would only warrant a 10 percent rating under current rating criteria.  The Board finds that level of symptomatology is not analogous to moderate, recurrent IVDS under the criteria in effect prior to September 23, 2002.  Accordingly, a rating in excess of 10 percent is not warranted prior to September 23, 2002 under Diagnostic Code 5293.

As the Veteran's disability involves restricted articulation of a joint, the Board must also address the provisions regarding limitation of function due to pain on motion and other factors.  38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the only medical evidence of record during the relevant time period prior to September 23, 2002, which measured the Veteran's cervical spine range of motion, is the February 2000 VA spine examination report.  While there was evidence of painful motion, spasm, weakness, and tenderness, that report specifically stated that the Veteran's pain began at the degrees at which it reported the Veteran's range of motion stopped.  As there is no indication in the record that the Veteran experienced moderate limitation of motion of the cervical spine due to pain, weakness, or tenderness prior to September 23, 2002, the Board finds that a rating in excess of 10 percent is not warranted during this time period.  

Other Diagnostic Codes for the cervical spine, which might provide for a higher disability rating, during this time period are not applicable.  It is not shown that the Veteran's service-connected cervical spine disability includes symptoms of vertebra fracture or ankylosis.

For the Time Period from September 23, 2002, to September 25, 2003

There is no medical evidence of record which conducted a physical examination of the Veteran's neck between September 23, 2002, and September 25, 2003.  Accordingly, the Veteran's symptoms during that time period will be evaluated based on the symptomatology reported prior to September 23, 2002.  Thus, the medical evidence of record show that, from September 23, 2002 to September 25, 2003, the Veteran's cervical spine disability was predominantly manifested by pain, radiculopathy, and limitation of motion to, at most, 40 degrees of forward flexion, 26 degrees of extension, 22 degrees of right flexion, and 28 degrees of left flexion.  The Board finds that degree of limitation of motion is not best characterized as moderate.  The level of limitation of motion elicited would only warrant a 10 percent rating under current rating criteria.  The Board finds that degree of limitation of motion is not best characterized as moderate, and there is no medical evidence of record that indicates that the limitation of motion demonstrated from September 23, 2002, to September 25, 2003 was otherwise moderate in degree.  Therefore, the Board finds that a rating in excess of 10 percent is not warranted from September 23, 2002 to September 25, 2003 under Diagnostic Code 5290.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

Under the revised provisions of Diagnostic Code 5293, effective only as of September 23, 2002, IVDS (preoperatively or postoperatively) is to be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining (under 38 C.F.R. § 4.25) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) (effective from September 23, 2002, to September 25, 2003).  A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest and treatment "prescribed by a physician."  Id.

As discussed above, a rating in excess of 10 percent is not warranted during this time period under Diagnostic Code 5293.  The evidence of record does not show that the Veteran required bed rest prescribed by a physician for his cervical spine disability at any point during this time period that was for at least two weeks during any 12 month period.  Accordingly, the Board finds that a rating in excess of 10 percent is not warranted during this time period due to incapacitating episodes.

Again, the Board must determine whether an increased rating can be assigned for the Veteran's cervical spine disability by providing separate ratings for the chronic orthopedic and neurologic manifestations of the disability.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2) (2002 & 2003).  As for neurologic manifestations of the disability, the medical evidence of record clearly shows that the Veteran has experienced neurological symptoms in the bilateral arms since separation from military service.  The medical evidence of record nearly unanimously states that these symptoms are, at least in part, related to bilateral CTS.  To the extent that the Veteran experiences bilateral CTS, those findings are irrelevant to the claims on appeal, as there is no evidence of record that the Veteran's bilateral CTS is related to his cervical spine disorder.  In addition, service connection is already in effect for bilateral CTS, and there is no claim before the Board regarding the ratings assigned for that disability.

However, there are also numerous medical reports of record which state that the Veteran also experiences right arm radiculopathy related to his service-connected cervical spine disability.  These reports include the March 1999 and April 1999 military medical center reports, the June 1999 private medical report, the July 1999 VA general medical examination report, the December 2006 VA spine examination report, and the April 2012 VA cervical spine examination report.  In contrast there is only one medical report of record, the November 2010 addendum to the October 2010 VA peripheral nerves examination report, which specifically states that the Veteran does not experience right cervical radiculopathy.  Accordingly, the preponderance of the evidence of record demonstrates that the Veteran experiences right arm radiculopathy which is related to his service-connected cervical spine disability.  As such, a separate rating is warranted for right arm neurologic manifestations related to the Veteran's service-connected degenerative disc disease of the cervical spine for the time period from September 23, 2002, to the extent that such a rating does not overlap with the Veteran's existing ratings for his service-connected right and left wrist CTS.  38 C.F.R. § 4.14 (2012).

For the Time Period from September 26, 2003 

Under the General Rating Formula for Diseases or Injuries of the Spine (General Rating Formula), effective September 26, 2003, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  

Note: (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code. 

Note: (2) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. (See also Plate V.) 

Note: (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012) (effective September 26, 2003).

As noted above, IVDS is evaluated (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrants the assignment of a 20 percent rating.  IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is assigned a 40 percent rating.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

Note (1): For purposes of evaluations under Diagnostic Code 5243 an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2): If IVDS is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).

There is no medical evidence of record which measured the Veteran's cervical spine range of motion between September 26, 2003, and October 30, 2006.  Accordingly, the Veteran's range of motion during that time period will be evaluated based on the symptomatology reported prior to September 26, 2003.  Thus, the medical evidence of record show that, from September 26, 2003, to October 30, 2006, the Veteran's cervical spine disability was predominantly manifested by pain, radiculopathy, and limitation of motion to, at most, 40 degrees of forward flexion, 26 degrees of extension, 22 degrees of right flexion, and 28 degrees of left flexion.  This limitation of motion corresponds to a rating of 10 percent under the General Rating Formula.  Accordingly, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's cervical spine disability under the General Rating Formula for the period from September 26, 2003, to October 30, 2006.

The evidence of record does not show that the Veteran required bed rest prescribed by a physician for his cervical spine disability at any point during this time period that was for at least two weeks during any 12 month period.  Accordingly, the Board finds that a rating in excess of 10 percent is not warranted during this time period due to incapacitating episodes.  In addition, as noted above, a separate rating has been granted for right arm neurologic manifestations related to the Veteran's service-connected degenerative disc disease of the cervical spine for the time period from September 23, 2002, to the extent that such a rating does not overlap with the Veteran's existing ratings for his service-connected right and left wrist CTS.  38 C.F.R. § 4.14 (2012).

For the Time Period from October 31, 2006

The medical evidence of record shows that, for the period on and after October 31, 2006, the Veteran's cervical spine disability was predominantly manifested by pain, weakness, fatigability, radiculopathy, and a cervical spine range of motion to, at most, 10 degrees of flexion, 10 degrees of extension, 10 degrees of right lateral flexion, 10 degrees of left lateral flexion, 10 degrees of right rotation, and 5 degrees of left rotation.  There is no medical evidence of record that the Veteran's cervical spine has ever been ankylosed at any point since October 31, 2006, let alone unfavorably.  While multiple medical reports stated that the Veteran experienced pain throughout his entire range of motion, such painful motion is not analogous to unfavorable ankylosis.  The Veteran's ability to move his head, at least minimally, in all degrees inherently demonstrates a level of impairment which is less severe than unfavorable ankylosis, and the mere presence of pain during such motion does not negate the Veteran's functional ability to make the motion.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca, 8 Vet. App. 202.  Accordingly, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's cervical spine disability under the General Rating Formula for the period from October 31, 2006.

Evidence of record does not show that the Veteran required bed rest prescribed by a physician for his cervical spine disability at any point during this time period.  Thus, the Board finds that a rating in excess of 30 percent is not warranted during this time period due to incapacitating episodes.  In addition, as noted above, a separate rating has been granted for right arm neurologic manifestations related to the Veteran's service-connected degenerative disc disease of the cervical spine for the time period from September 23, 2002, to the extent that such a rating does not overlap with the Veteran's existing ratings for his service-connected right and left wrist CTS.  38 C.F.R. § 4.14 (2012).

This issue has also been reviewed with consideration of whether further staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's cervical spine symptoms, the evidence shows no distinct periods of time during which his symptoms have varied to such an extent that an initial rating in excess of 10 percent would be warranted under any diagnostic code prior to October 31, 2006, or that a rating in excess of 30 percent would be warranted under any diagnostic code from October 31, 2006.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.344 (2012); Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2012). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disability ratings for his service-connected cervical spine disability inadequate.  The Veteran's cervical spine disability was rated under the applicable diagnostic codes from all of the relevant versions of 38 C.F.R. § 4.71a, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's cervical spine disability was manifested by the varying degrees of pain, radiculopathy, limitation of motion, and other symptoms listed above.  When comparing these disability pictures with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disabilities ratings assigned for his cervical spine disability.  Ratings in excess of the currently assigned ratings are provided for certain manifestations of spine disabilities, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for the currently assigned ratings for the Veteran's cervical spine disability reasonably describe his disability level and symptomatology and, therefore, the currently assigned schedular ratings are adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.71a (2002); 38 C.F.R. § 4.71a (2003); 38 C.F.R. § 4.71a (2012).

In reaching this decision, the Board finds that the preponderance of the evidence of record shows that the Veteran's service-connected cervical spine disability does not meet the criteria for a rating in excess of 10 percent prior to October 31, 2006, or in excess of 30 percent from October 31, 2006.  Since the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, for the time period from September 23, 2002, a separate disability rating for right arm neurologic manifestations related to the Veteran's service-connected degenerative disc disease of the cervical spine is granted.


ORDER

For the time period from October 31, 2006, an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine is denied.

For the time period from September 23, 2002, a separate disability rating for right arm neurologic manifestations of the Veteran's service-connected degenerative disc disease of the cervical spine is granted, subject to the laws and regulations governing the payment of monetary benefits.

For the time period from October 31, 2006, rating in excess of 30 percent for degenerative disc disease of the cervical spine is denied.



____________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


